Title: Jonathan Elliot to James Madison, 29 June 1830
From: Elliot, Jonathan
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    Washington
                                
                                June 29. 1830
                            
                        
                        
                        I have just completed a compilation of the State Conventions, (as far as I could procure them) on adopting the
                            Constitution as submitted in 1787. in 3 vols. and have added in a 4th vol. besides the journal and debates as disclosed
                            by Yates) illustrations of the Constitution from the recorded opinions of twenty successive Congresses; and much other matter,
                            I hope, of an useful and interesting character relative to the same subject. In examining the Newspapers from 1789 to the
                            present time, no pains was spared to attain one of the objects of the work.
                        I send you the 3rd and 4th Vols. of the first two were, in the course of publication, I believe, sent before.
                            For the use of your pamphlet copies, I tender you my best thanks. Will you have the goodness to give me your opinion of
                            the work if the use I have made of the materials, and the labour bestowed on it merits your approbation.
                        Mr Cutts has got a job on the Census, from the administration which rejoices every body.
                        I heard Mr Todd passed through Washington a few days since, but I had not the pleasure of meeting with him.
                        There is a partial extract of a letter from a late Charleston Courier, from your pen, sketching "an outline
                            view of the political system prescribed in the Constitution of the United States," now going the rounds of the public
                            press. I am very anxious to procure a copy of the entire letter, as forwarded by you to Charleston. As it touches the topic
                            of my work so nearly, may I beg the favor of a copy to append to the 4th Vol. herewith, if the use of it meets your idea.
                        Mrs E. joins with me in our best respects to Mrs Madison With great regard and esteem Sir. Truly yours,
                        
                        
                            
                                Jonathan Elliot.
                            
                        
                    